OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, with costs.
*1049In response to the taxpayers’ demand for a bill of particulars, it was admitted that petitioners’ nonresidence in “New York State was determinative of the disallowance of said moving expenses.” No other rationale was then proffered to justify the discrepancy in treating residents and nonresidents. Consequently, it must be concluded that, in the present matter, respondent’s determination unconstitutionally discriminated against the nonresident taxpayers (see US Const, art IV, § 2, cl 1).
Chief Judge Cooke and. Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur.
Judgment affirmed, with costs, in a memorandum.